Citation Nr: 1739415	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-21 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which in pertinent part denied entitlement to service connection for erectile dysfunction.

In his substantive appeal, the Veteran asked that a Board hearing be held in this matter.  In July 2015, the Board remanded the matter so that the Veteran could be afforded a requested Board hearing.  The matter was returned to the Board after he failed to report to a scheduled hearing and it was remanded again in August 2016 to obtain further development.  The Board also referred an August 2013 claim for service connection for depression to the RO for further development.  This still has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

A current genitourinary disability of erectile dysfunction has not been demonstrated.


CONCLUSION OF LAW

The criteria for an award of service connection for a back disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his service connection claim in December 2009 prior to the initial adjudication of the claim in February 2010. 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the duty to assist or identified by the Veteran.  

The Board's August 2016 remand requested the RO obtain records in conjunction with a Social Security claim from 1975 and VA treatment records from May 2015.  Thereafter requests for records were sent to the SSA and Clarksburg VAMC with negative responses from SSA and the Clarksburg VAMC in September 2016.  An additional letter to the Appellant was sent in December 2016 advising him of the negative responses and requesting he send any relevant documents in his possession including these SSA and VAMC records.  The Veteran failed to respond to this letter.  In December 2016, a "Final Attempt" letter was sent to the Veteran indicating all the efforts made to locate his missing records and asking that he furnish any additional evidence he might have. The Appellant did not respond to this letter.  A Formal Finding of Unavailability of Records of February 2017 confirmed such unavailability of records. 

Therefore, the Board finds that the RO complied with the Board's August 2016 remand decision in attempt to retrieve the Veteran's records, but as documented the records were deemed unavailable and future attempts were considered to be futile. 

As such, the Board will proceed to the merits.

Service Connection

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  Certain chronic diseases (including arthritis) will be considered incurred in service if manifest to a degree of ten percent within one year of service. 38 C.F.R. § 3.307. 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Pain alone, without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Lay statements alone may establish evidence of the existence of an injury or disease incurred or aggravated in combat where the evidence of combat is consistent with the circumstances, conditions or hardships of service, in the absence of an official record of such incurrence or aggravation. 38 C.F.R. § 3.304(d), see also 38 U.S.C.A. § 1154(b) (West 2014) (A presumption is afforded a veteran if he or she is shown to have engaged in combat with the enemy in active service). 

The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498, 511.  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

When the evidence is in equipoise, VA shall resolve reasonable doubt in favor of the claimant.  § 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016). 

The Veteran contends that service connection is warranted for erectile dysfunction.  In a December 2009 the Veteran submitted a written correspondence describing his service in an isolated duty station and experienced loneliness and depression during there, and that after he returned from service he experienced erectile dysfunction with a woman.  He indicated this incident caused him to become so emotionally distraught and withdrawn that he was admitted to the Coatesville VA hospital in May 1968.  

Service treatment records were negative for any genitourinary issues and there was no history or findings of GU problems on U.S. Naval Reserve (USNR) entrance examination and report of medical history in May 1964 and well as annual USNR exam in June 1965.  See 22 pg STRs pg 7-15.    

Shortly after service the Veteran was hospitalized at the Coatesville VA in May 1968 for psychiatric symptoms with no findings or complaints of ED.  A December 1974 VA examination likewise addressed psychiatric complaints with no findings or complaints suggestive of ED.  

VA examinations from December 1998 including a General Medical and psychiatric examination disclosed no significant genitourinary abnormalities or complaints or findings of ED.  It was noted that the Veteran's genital/rectal areas were examined and he was "a normal male."

A February 2009 VA psychiatric disorders examination was silent for any complaints of erectile dysfunction although he did report decreased libido, with anhedonia included among his psychiatric symptoms for a diagnosed major depression.  

In May 2009 the Veteran was noted to have a hydrocele of the right testicle, which was confirmed by CT in June 2009 along with a left testicular cyst, with no complaints or findings of erectile dysfunction in these records or any other records noting the hydrocele in the problem list.  See 13 pg CAPRI at pg 7-10; see also 
233 pg CAPRI pg 1, 25, 26, 42, 53.  

VA treatment records show that he specifically denied having ED in records dated on December 13, 2011, June 12, 2012, December 11, 2012 and October 15, 2013.  See 233 pg CAPRI at pgs 65, 99, 146, 160.  

However an April 2015 VA psychiatric examination gave a diagnosis of ED among the other non-psychiatric diagnoses noted.  The rest of the examination focused on psychiatric issues.  

A November 2016 VA examination related a history from the Veteran of reporting ED that started when he was in the service after he first got back from the islands.  He reported being in a serious depression when he noticed the symptoms. He reported that he met a very loving woman who helped him out of the depression.  He described his depression and erectile dysfunction feeding off each other.  He denied taking medications for ED.  About 5 years ago he indicated that a physician friend gave him some Cialis but he never took it due to fears from the side effects.  He indicated having never further discussed the issue with a VA healthcare provider due to embarrassment.  He reported his last relationship was about 30 years ago.  He denied currently taking medication for depression.  He admitted being capable of obtaining an erection sufficient for penetration especially in the morning.  He was found not to have erectile dysfunction.  The only genitourinary condition of note was found to be urinary frequency deemed to be a common age related finding.  The examiner stated that the Veteran has never been diagnosed with ED.  He admitted that he can currently achieve an erection sufficient for penetration.  Therefore no diagnosis of ED was given.  

The November 2016 medical opinion summary further clarified that the Veteran's service and post service treatment records were reviewed and repeated the opinion that the Veteran has never been diagnosed with ED.  Again his self-reported ability to obtain an erection was noted.  The examiner further addressed the findings of the April 3, 2015 VAMC entry (VA psychiatric examination) which had been pointed out by the Board in its August 2016 remand, which included ED among other disorders (chronic back pain, , elevated blood pressure readings without diagnosis of hypertension).  This document was reviewed along with the problem list in CPRS, which did not include ED among this problem list which included chronic back pain, depression, overweight, elevated blood pressure without diagnosis of hypertension, hydrocele and tobacco use disorder.  There was noted to be no ED diagnosis that is active, inactive, or had been removed from the problem list in CPRS.  The examiner opined that the documentation of ED was in error.  The Veteran was seen for a hydrocele only on 6-26-2009, 7-16-09, 7-24-09, 8-14-09, and 9-25-09.  There was no report of ED during that time.  The examiner also noted that on July 13, 2012 the Veteran denied ED.  Review of systems indicated that he denied ED.  

The evidence reviewed does not show a current diagnosis of ED.  The only reference to the presence of ED in the VA records and examinations was the April 2015 VA examination, which was determined by the later VA examination of November 2016 to be in error.  The November 2016 VA examiner provided adequate rationale for the explanation as to why the April 2015 diagnosis of ED was in error and for the opinion that there is no current diagnosis of ED.  

The Board finds that the evidence shows a lack of a current disability including during the pendency of this claim.  The Board notes that this differs from the situation in McLain v. Nicholson, 21 Vet. App. 319 (2007), which holds that the "current disability" requirement for service connection is met if disability is shown at any time during the claims period.  The earlier findings of muscle spasm, in the context of the record in this case, represent symptoms but have not been ultimately attributed to a chronic disability.  As for the Veteran's contentions of ED, although he reported having an instance of ED shortly after service, his allegations of a current ED disability are essentially rebutted by the medical histories in the various records and examinations where the Veteran has denied a current problem with ED.  Significantly, the Veteran stated at the November 2016 VA examination he lacked ED symptoms weighs against a finding of a current disability.  

Thus, given the lack of a current diagnosis of a ED, an essential element for the claim of service connection is not met.  Shedden, 381 F.3d at 1167; Brammer, 
3 Vet. App. at 225.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for erectile dysfunction is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


